Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1005

IN RE JACK C. HUANG
                                                     2018 DDN 248
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 982782

BEFORE: Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                   ORDER
                           (FILED – December 20, 2018)

       On consideration of the certified order of the Supreme Court of California
suspending respondent from the practice of law in that jurisdiction for a minimum
of two years, with reinstatement subject to a showing of fitness and his compliance
with numerous conditions; this court’s October 5, 2018, amended order directing
him to show cause why reciprocal discipline should not be imposed; and the
statement of Disciplinary Counsel regarding reciprocal discipline; and it appearing
that respondent failed to file either a response to the court’s show cause order or his
D.C. Bar R. XI, §14 (g) affidavit, it is

       ORDERED that Jack C. Huang is hereby suspended from the practice of law
in the District of Columbia for a period of two years. Reinstatement is conditioned
on a showing of fitness and full compliance with the conditions imposed by the state
of California. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate). It is
       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.


                                PER CURIAM